DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-10 have been examined.
	Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10 discloses “An device for generating…”, its needs to be corrected with “A device for generating…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claimS 1, 10:
Step 1: ClaimS 1, 10 is directed to a generating and representation of a three-dimensional representation of a terrain.

Claims 1, 10 recites the abstract idea of generating and a representation of a terrain. This abstract idea is described in at least claim 1 by determining a first distance, determining a second distance and calculating a resultant display. These steps fall into the mental processes groups of abstract ideas as they include, mentally or using the aid of pen and paper, acquiring data of at least a first distance between a first terrain element and the aircraft, acquiring data of at least a second distance between a second terrain element and the aircraft, and calculating a resultant display intensity based on a difference between the first distance and the second distance. These limitations as drafted processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind. Nothing in claim 1 precludes the idea form practically being performed in the human mind, specially, determining and calculating resultant display intensity based on a difference between the first distance and the second distance.
Step 2A – Prong 2:
The claim recite additional elements including display screen. However, these additional elements fail to integrate into a practical application. The display screen is merely discloses in preamble and not the associated in method step which calculate a resultant display intensity of the current terrain element as a function of a difference between the first distance and the second distance. These additional elements are considered to be directed to insignificant solution activity as the step gathers data necessary to perform the abstract idea and outputting results. These additional steps amount necessary data gathering, wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g). 
Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claims 1,10 fail to amount to inventive concept. As such, the additional elements individually and in 
Applicant can amendment the claim limitation by adding structure support such as determining by using help of sensor/processor etc., and displaying the resultant current terrain element on the display screen or display device.
Dependent claims 2-9 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 1-10 are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a determining module configured to determine…; and a calculating module configured to calculate…”There is no clear link to the structure. In specification page 14 line14-18, discloses “The determining module 38, the calculating module 40 and the display module 42 are each 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dominici (US2016017158A1).
Claim.1 Dominici discloses a method for generating a three-dimensional representation of a terrain overflown by an aircraft able to be piloted by a pilot via a control station, the control station comprising an at least partially transparent display screen and a sensor capable of determining an orientation direction of the head of the pilot, the orientation direction being associated with a predetermined solid angle defining a field of view, the display screen being suitable for displaying the three-dimensional representation and being positioned at least partially in the field of view (see at least abstract, three-dimensional synthetic representation of a terrain, display by the viewing system of the luminance of each point, fig.1-4, 7 and 9, p8), the method including, for a representation of at least one 

Claim.3 Dominici discloses wherein the first box and the second box are each adjacent to the current box, and the first box and the second box are symmetrical to one another relative to the current box (see at least fig.1-5, 7, 9, p9, represent the close terrain in the form of a grid and the remote terrain in the form of ridge lines as seen in fig.5,  p63, the curvature of the terrain is represented according to a luminance scale ranging from a given intensity for a significant curvature to transparency, p25, p70).
Claim.4 Dominici discloses wherein the resultant intensity is further a decreasing and continuous function of a projected distance, on the terrain and along an axis orthogonal to a vertical direction, between the current terrain element and the aircraft (see at least fig.1-5, 7, 9, p9, represent the close terrain in the form of a grid and the remote terrain in the form of ridge lines as seen in fig.5,  p63-65, the curvature of the terrain is represented according to a luminance scale ranging from a given intensity for a significant curvature to transparency, the luminance decreases as the terrain gets more remote from the aircraft, p25, p30, p70).

Claim.6 Dominici discloses wherein the method comprises a step for calculating an intermediate intensity as a function of the difference between the first distance and the second distance, the step for calculating the resultant intensity comprising a step for filtering the intermediate intensity by assigning a nil value to the resultant intensity when the intermediate intensity is below a first filtering threshold (see at least fig.1-5, 7, 9, abstract, step 1: computation for a determined position of the vehicle, of a first part or of the entirely of the terrain seen through the viewing system; Step 2: computation, for the said terrain portion , of the curvature of the said terrain at each point; Step 3: Computation, as a function of the position and of the orientation of the carrier, of the position of the displayed points; Step 4: Computation of the luminance of each point of the said visible terrain portion according to a determined law, p11, a perfectly flat terrain has zero curvature, p13-33, visible terrain portion, p65-71).
Claim.7 wherein the method comprises a step for calculating an intermediate intensity as a function of the difference between the first distance and the second distance, the step for calculating the resultant intensity comprising a step for accentuating the intensity by assigning the resultant intensity a value higher than the intermediate intensity when the intermediate intensity is above an upper threshold and assigning the resultant intensity a value lower than the intermediate intensity when the intermediate intensity is below a lower threshold (see at least fig.1-5, 7, 9, abstract, step 1: computation for a determined position of the vehicle, of a first part or of the entirely of the terrain seen through the viewing system; Step 2: computation, for the said terrain portion , of the curvature of the said terrain at each 
Claim.8 Dominici discloses wherein the method comprises a step for calculating an intermediate intensity as a function of the difference between the first distance and the second distance, the step for calculating the resultant intensity comprising, for each terrain element located at a distance from the aircraft below a first distance threshold, at least one step chosen from the group consisting of: - assigning a nil value to the resultant intensity; - assigning a value lower than the intermediate intensity to the resultant intensity;  3Application No.: NEW APPLICATIONAttorney Docket No.: 034591.00070 - filtering the intermediate intensity by assigning a nil value to the resultant intensity when the intermediate intensity is below a second filtering threshold (see at least fig.1-5, 7, 9, abstract, step 1: computation for a determined position of the vehicle, of a first part or of the entirely of the terrain seen through the viewing system; Step 2: computation, for the said terrain portion , of the curvature of the said terrain at each point; Step 3: Computation, as a function of the position and of the orientation of the carrier, of the position of the displayed points; Step 4: Computation of the luminance of each point of the said visible terrain portion according to a determined law, p11, a perfectly flat terrain has zero curvature, p13-33, visible terrain portion, p56, the lower the curvature, the lower the luminance of the rendition, p65-71).
Claim.9 Dominici discloses a non-transitory computer-readable medium including a computer program product comprising software instructions which, when implemented by a piece of computer equipment, carry out the generating method according to claim 1 (see at least fig.1, p46, an electronic computer making it possible to carry out, inter alia, data processing and graphical representation computations and implementing the display method according to the invention).


Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.